Ba                                                                                                   Baker & McKenzie LLP

                                                                                                     452 Fifth Avenue



McKenzie.
                                                                                                     New York, NY 10018
                                                                                                     United States

                                                                                                     Tel: +1 212 626 4100
                                                                                                     Fax: +1 212 310 1600
                                                                                                     www.bakermckenzie.com


Asia Pacific
 Bangkok
Beijing
Brisbane
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur•
                          November 14, 2019
                                                                                          USDC-SDNY
Manila*
Melbourne
Seoul
                                                                                          DOCUMENT
Shanghai
Singapore
Sydney                    The Honorable Ronnie Abrams                                     ELECTRO:\TICALLY FILED
Taipei
Tokyo                     United States District Judge                                  'f>OC:t.:
                                                                                                    r·-,,.-u-;:_-Ji..,.....,l_l-1S---+-{(-4-
Yangon
                          Southern District of New York
Europe, Middle East
& Africa
Abu Dhabi
                          40 Foley Square
                                                                                          :1\ ' '
                                                                                                             ....   _______________,
Almaty                    Room 2203
Amsterdam
Antwerp                   New York, NY 10007
Bahrain
Barcelona
Berlin
Brussels                  Re: Helen Swartz vs. 27 Street Equities LLC, Case No. 1 :19-cv-08428-RA (the
Budapest
Cairo                     "Case")
Casablanca
Doha
Dubai
Ousseldorf                Dear Judge Abrams,
Frankfurt/Main
Geneva
Istanbul
Jeddah*
                          The parties in the above-referenced Case are engaged in settlement negotiations. As such, the
Johannesburg
Kyiv
                          parties wish to stay all pending deadlines related to this Case until December 1, 2019,
London
Luxembourg
                          including the deadline for defendant to respond to the complaint. If the parties have not
Madrid
Milan                     resolved the Case by December 1, 2019, they will so advise the Court.
Moscow
Munich
Paris                     On November 14, 2019, undersigned counsel for defendant spoke with Mr. Larry Fuller,
Prague
Riyadh*                   counsel for plaintiff, on the phone, during which call Mr. Fuller consented to the relief
Rome
St. Petersburg            requested herein.
Stockholm
Vienna
Warsaw
Zurich
                          Sincerely,
The Americas
Bogota
Brasilia**
Buenos Aires
Caracas
                           yJZ/4-
Chicago                   L Andrew S. Riccio
Dallas
Guadalajara               +1 212 626 4229
Houston
Juarez                    andrew.riccio@bakermckenzie.com
Lima
Los Angeles
Mexico City
                                                                                                                     H . Ronnie Abrams
Miami                     Cc:            Lawrence A. Fuller, Esq.                                                    11/15/2019
Monterrey
New York                                 Fuller, Fuller & Associates, P.A.
Palo Alto
Porto Alegre**                           Counsel for Plaintiff
Rio de Janeiro .....
San Francisco                            By email and ECF Notification: Lfuller@fullerfuller.com
Santiago
Sao Paulo**
Tijuana
Toronto
Valencia
Washington, DC

• Associated Firm
•• In cooperation with
Trench, Rossie Watanabe
Advogados




                          Baker & McKenzie LLP is a member of Baker & McKenzie International.
